SA eB OH OY

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-02082-JLR Document17 Filed 01/27/20 Page 1 of 4

THE HONORABLE JAMES L, ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

LEONARDO, 8.P.A., an Italian company,
Plaintiff,
Vv.

THE BOEING COMPANY, a Delaware
corporation,

Defendant.

 

 

 

No, 2:19-cy-2082

STIPULATED MOTION FOR EXTENSION
OF TIME TO ANSWER AMENDED
COMPLAINT AND [PROPOSED] ORDER

NOTE ON MOTION CALENDAR:
January 27, 202.0

I. STIPULATED MOTION

Plaintiff Leonardo, S.p.A. (“Leonardo”) and Defendant The Boeing Company (“Boeing”)

stipulate and agree, that in light of the length of the Amended Complaint (Dkt. #12), pursuant to

Local Civil Rule 10(g) and Local Civil Rule 7(d)(1), that Bocing’s time to respond to Leonardo’s

Amended Complaint shall be extended to Monday, February 10, 2020.

Accordingly, all parties respectfully request that the Court enter an order extending the

time for Boeing to respond to the Amended Complaint to Monday, February 10, 2020.

IT IS SO’ STIPULATED by and between the parties hereto.

STIPULATED MOTION FOR EXTENSION
OF TIME AND [PROPOSED] ORDER
(No. 2:19-cv-2082) — 1

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206,359,9000

 

 
 

Oo oa ss NH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-02082-JLR Document 17 Filed 01/27/20 Page 2 of 4

DATED: January 27, 2020

By: s/Jessica M. Andrade

Jessica M. Andrade, WSBA No. 39297
Jessica.andrade@polsinelli.com
Polsinelli P.C.

1000 Second Avenue, Suite 3500
Seattle, WA 98104

Telephone: 206.393.5400

Alan A. D’ Ambrosio (pro hae vice)
adambrosio@dunnington.com

William F, Dahill (pro hac vice)
wdahill@dunnington.com

Joseph Johnson
jjohnson@dunnington.com

Kamanta C. Kettle
kkettle@dunnington.com

Dunnington, Bartholow & Miller LLP
230 Park Avenue, 21st Floor

~~ New York, NY 10169 ©

Telephone: 212.682.8811
Attorneys for Plaintiff Leonardo S.p.A,

STIPULATED MOTION FOR EXTENSION

t

OF TIME AND [PROPOSED] ORDER
(No. 2:19-cv-2082) — 2

By: s/Steve ¥. Koh __

Steve Y. Koh, WSBA No, 23284
SKoh@perkinscoie.com

Brendan J. Peters, WSBA No. 34490
BPeters@perkinscoie.com

Michael E. Scoville, WSBA No. 44913
MScoville@perkinscoie.com

Mica D. Klein, WSBA No. 46596
MicaKlein@perkinscoie,com
Perkins Coie LLP

1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Telephone: 206.359.8000

Attorneys for Defendant The Boeing Company

Perkins Coic LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206,359.8000
Fax: 206.359.9000

 

 
Bb Ww hk

Oo Co “s OH fA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-02082-JLR Document17 Filed 01/27/20 Page 3 of 4

IL [PROPOSED] ORDER

PURSUANT TO THE FOREGOING STIPULATION, IT IS SO ORDERED.

The deadline for Boeing to respond to the pending Amended Complaint is hereby extended

to Monday, February 10, 2020.

 

 

Ab
DATED this.) day 0 , 2020,
HON, JAMES L. ROBART
UNITED STATES DISTRICT JUDGE
STIPULATED MOTION FOR EXTENSION Perkins Coie LLP
OF TIME AND [PROPOSED] ORDER . 1201 Third Avenue, Suite 4900

(No, 2:19-cv-2082) — 3

Seattle, WA 98101-3099
Phone; 206,359,8000
Fax: 206.359.9000

 

 
 

 

hoof ow ON

SO oo FOO

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cv-02082-JLR Document 17 Filed 01/27/20 Page 4 of 4

CERTIFICATE OF SERVICE

The undersigned certifies that on January 27, 2020, I caused to be served via the

CM/ECF system a true and correct copy of the foregoing document and that service of this

document was accomplished on all parties in the case by the CM/ECF system.

CERTIFICATE OF SERVICE
(No. 2:19-cv-2082) — 1

sf Brendan J, Peters
Brendan J. Peters, WSBA No. 34490
BPeters@perkinscoie.com

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 

 
